DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art Saini at al. (Pub No. US 2019/0172427) teaches: an information handling system comprising: a processor; [Fig.14 processor 1410] a plurality of sensors; [Fig.14, item 1442, 1443, 1444] and 5a platform controller hub  [Fig. 14 item 1440] interfaced between the processor and the plurality of sensors and configured to implement a sensor hub in firmware of the platform controller hub, the sensor hub configured to implement: [Fig. 14]
Prior art Moceaux et al. (Pub NO. US 2022/0009082) teaches:  plurality of sensor physical microdrivers, each 10of the plurality of sensor physical microdrivers corresponding to a respective sensor of the plurality of sensors and configured to communicate a signal representing a physical quantity sensed by the respective sensor; 15a plurality of algorithm microdrivers implemented as virtual microdrivers, each of the plurality of algorithm microdrivers corresponding to a respective sensor physical microdriver of the plurality of sensor physical microdrivers; [0065]-[0066]
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “a user-awareness arbitration microdriver implemented as a virtual microdriver and configured to: receive an arbitration policy for user awareness detection; receive sensor information from the plurality 25of algorithm microdrivers; and based on the arbitration policy, apply arbitration logic to the sensor information to determine a user awareness.”- which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 1-15 are indicated allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186